Citation Nr: 1418033	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-31 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and an August 2011 rating decision by the RO in Louisville, Kentucky.  Due to the location of the Veteran's residence, jurisdiction over the appeal resides with the RO in Waco, Texas.

In August 2013, the Board remanded this matter to obtain additional records and schedule the Veteran for a VA examination.  A review of the record shows that the records were obtained and the Veteran underwent a VA examination in September 2013; thus, there has been substantial compliance with Board's August 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In May 2012, the Veteran testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, his bilateral hearing loss is likely related to his period of active service.

2. Resolving all doubt in the Veteran's favor, his tinnitus is likely related to his period of active service


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 

2. The Veteran's tinnitus was incurred in active service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claims are being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in his claims. 

II. Factual Background and Analysis

The Veteran contends he currently has bilateral hearing loss and tinnitus that are due to his noise exposure in service.  In addition to noise exposure from his duties in artillery units, he also contends he suffered head trauma on two occasions in service and that he was exposed to chemicals at Camp Lejeune, both of which he has contended are linked to his hearing loss and tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Regarding existence of current disability, review of the audiometric testing conducted at the time of the September 2013 VA audiological evaluation, reveals that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran contends he has had ringing in his ears since service.  He is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, there is sufficient evidence of current disabilities of bilateral hearing loss and tinnitus. 

With regard to noise exposure, the Veteran contends he was exposed to excessive noise because he was attached to an artillery unit, was a small arms repairman, and shot rounds as a machine gunner, without hearing protection.  He also reports that since his discharge from service, he has been a police officer, and was exposed to excessive noise, but was also given adequate hearing protection.

Service treatment records (STRs) show no report or finding of hearing loss or tinnitus.  The Veteran's DD Form 214 shows that he was assigned to an artillery unit.  Thus, in-service noise exposure is conceded.  His service treatment records also show that he suffered head trauma in March 1977 and August 1980.  

It is noteworthy that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385), is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of the appellant's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

With regard to a relationship between the Veteran's bilateral hearing loss and tinnitus and noise exposure in service, the Board notes that there are medical opinions both for and against the Veteran's claims.  

On a VA examination in November 2008, an audiological evaluation showed hearing loss in the right ear but not in the left ear, and the examiner opined that the hearing loss was not related to service as there were no significant threshold shifts during service and hearing was normal throughout service.

An August 2009 examination report completed by Dr. Webb, a private physician, indicating hearing loss in both ears, along with Dr. Webb's opinion that the hearing loss and tinnitus were related to noise exposure in service.

On a VA examination in May 2010, audiological testing did not show hearing loss disability for VA purposes in either ear.  The VA examiner opined that the current mild high frequency hearing loss occurred after service and was not due to in-service noise exposure as there were no significant threshold shifts during service and hearing was normal throughout service.

In a July 2010 examination report, Dr. Webb noted hearing loss in the left ear, and opined that the hearing loss could be due to the two in-service head injuries or drinking contaminated water on base.  

The Veteran also submitted a letter from the Navy indicating the presence of certain chemicals in the drinking water at Camp Lejeune.  In October 2011, he submitted medical treatise evidence indicating that one of the chemicals he was exposed to is known to cause hearing loss.

On a VA examination for traumatic brain injury (TBI) in December 2010, the examiner stated that there is insufficient evidence to support a diagnosis of TBI and opined that the symptoms of hearing loss and tinnitus are not related to any TBI.

During the May 2012 hearing, the Veteran testified that he noticed hearing loss shortly after separation from active service and noticed tinnitus during service.

In light of the conflicting medical opinions, the Board issued a remand seeking an additional VA examination/opinion.  

On a VA examination in September 2013, the examiner (audiologist) opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  For rationale, the examiner noted that audiological examinations from service suggested hearing within normal limits, and that there were no significant hearing threshold shifts which occurred during service.  The examiner also noted that STRS showed no evidence of hearing loss due to military noise exposure, as no hearing loss consistent with exposure to hazardous levels of noise was present at separation from service.  Further, the examiner noted that the Institute of Medicine (IOM) has stated that there is no scientific basis on which to conclude that a hearing loss that appears many years after noise exposure can be causally related to that noise exposure if hearing was normal immediately after the exposure.  Based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  The VA Examiner further noted that any contradicting medical opinion, including Dr. Webb's, regarding hearing loss/tinnitus as it relates to acoustic trauma due to noise exposure, is likely based on mere speculation and is not supported by current medical literature and research.  The examiner also noted that an opinion regarding the claim that hearing loss/tinnitus may be related to head injury and/or exposure to ototoxic chemicals was outside the scope of practice for an audiologist, and must be rendered by a physician.  With regard to tinnitus, the VA audiologist opined that the Veteran's current tinnitus was less likely as not a result of noise exposure during service.  For rationale, the examiner indicated that while there are numerous possible causes of tinnitus, an audiologist can only address the etiology of tinnitus as it relates to auditory system injuries, and that without evidence of an objectively verifiable noise injury (hearing loss, significant hearing threshold shift, or other objective evidence of acoustic trauma), the association between claimed tinnitus and noise exposure does not exist.  

The Veteran also submitted an excerpt from ISHN Global, "Noise and chemical exposure can cause devastating damage", which explained that exposure to noise and certain ototoxic chemicals at that same time can be devastating to hearing.  

In a letter dated in September 2013, Dr. Webb indicated he saw the Veteran in May 2012, and the Veteran complained of a history of constant tinnitus and sensorineural hearing loss confirmed by audiogram.  It was noted that the Veteran had no family history of hearing loss and no noise exposure after leaving the military.  Dr. Webb detailed that Veteran's military medical history, which included (1) two head injuries, and Dr. Webb noted that it was well-documented in the ENT journals/literature that 50 percent of people with head injuries will have hearing loss; (2) the Veteran worked as grenade and weapons instructor, and his described hearing protection was inadequate; (3) the Veteran was at Camp LeJeune where chemicals in the water supply there are known to cause sensorineural hearing loss (trichloroethylene [ICE] tetrachloroethylene [PCE] benzene, and other volatile organic compounds); and (4) the Veteran drove a "Gama Goat vehicle" which was documented to cause noise related hearing loss.  Dr. Webb opined that this overwhelming evidence would make it obvious that the Veteran's sensorineural hearing loss and constant tinnitus are related to his military service since there are no other risk factors.  Dr. Webb indicated he was very familiar with this type of hearing loss and the types of noise the Veteran experienced because Dr. Webb was the Hearing Officer at Fitzsimons Army Medical Center prior to its closure.  Dr. Webb indicated that in his professional opinion the Veteran should receive disability benefits relating to his hearing loss and constant tinnitus.

In reviewing the record, the Board notes that there are medical opinions both favorable and unfavorable as to a link between the Veteran's bilateral hearing loss and tinnitus and active service.  The Board notes that the most recent medical opinions dated in September 2013 (the VA examination and the letter from Dr. Webb) are probative and persuasive and include a review of the Veteran's pertinent military and medical history.  Thus, the competent medical evidence is in relative equipoise as to whether his hearing loss and tinnitus are related to active service.  Accordingly, in resolving reasonable doubt in the Veteran's favor, the Board concludes that the most competent medical evidence of record is in relative equipoise, and that service connection for bilateral hearing loss and tinnitus is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


